DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
Priority
This application is a divisional of and claims priority to US Patent Application No. 14/020,640, filed on September 6th, 2013, which claims the benefit of priority from US Provisional Application Nos. 61/698,516 and 61/699,204, respectively filed September 7th, 2012 and September 10th, 2012. 
Response to Amendment
The present amendment, filed on or after January 4th, 2021 has been entered. Claims
12-27 were pending with claims 12-19 withdrawn. Claims 20, 21, 24, and 27 have been amended. New claim 29 has been respectfully entered. Applicant’s amendment to the specification has remedied the objection set forth in the Non-Final Action mailed October 15th, 2020. Applicant’s amendment to the claims has remedied the objection and the 112(b) indefiniteness rejections set forth in the Non-Final Action.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 line 7 recites “performing a posterior”, but should recite “performing the posterior”.
Appropriate correction is required.
Claim Interpretation
The term “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-27 and 29 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada (US Publication 2003/0187501 A1) in view of Reynard (US Publication 2002/0123744 A1). 
Regarding claim 20, Okada teaches a method for performing a laser-assisted posterior capsulotomy on a lens posterior capsule of an eye (Para [0003] “When an eye develops a cataract and the natural lens becomes clouded, the lens materials, i.e., lens cortex and lens nucleus, are removed through an opening made in the anterior capsule. It is called extracapsular cataract extraction… The clouded posterior capsule with proliferated lens epithelial cells can be disrupted by YAG laser and the visual axis can be cleared to restore the vision. This treatment is called YAG laser capsulotomy and Para [0009] “A further embodiment of the present invention is to provide a method to complete cataract surgery using intraocular lenses provided by the present invention”), the method comprising: injecting fluid between a replacement lens and the lens posterior capsule to separate the lens posterior capsule and the replacement lens; the lens posterior capsule is separated from the replacement lens  (Para [0085] “Viscoelastic material may be additionally injected to further inflate the lens capsular bag for easier insertion of an intraocular lens 32. The opening of the posterior capsule 38 is made engaged with the groove 54 or the valley 62 of the intraocular lens 32 over the entire circumference so that the opening in the posterior capsule 38 is closed. The optic 44 of the intraocular lens 32 is fixed to the opening of the posterior capsule 38 by simply pressing the optic 44 against the posterior capsule 38 or by a rotation of the optic 44 by using a hook in a "dialing" manner. The viscoelastic material in the anterior chamber 22 and the lens capsular bag is washed away by irrigation with a physiological solution”); and performing a posterior capsulotomy on the lens posterior capsule by using a laser to incise the lens posterior capsule (Okada Para [0003] “When an eye develops a cataract and the natural lens becomes clouded, the lens materials, i.e., lens cortex and lens nucleus, are removed through an opening made in the anterior capsule. It is called extracapsular cataract extraction… The clouded posterior capsule with proliferated lens epithelial cells can be disrupted by YAG laser and the visual axis can be cleared to restore the vision. This treatment is called YAG laser capsulotomy and Para [0009] “A further embodiment of the present invention is to provide a method to complete cataract surgery using intraocular lenses provided by the present invention”). Examiner will note that the viscoelastic material of the cited prior art is the injected fluid and the intraocular lens is the replacement lens of the cited prior art. 
Okada does not explicitly teach, the replacement lens inserted at least partially into a lens capsule of the eye.
However, Reynard discloses a replacement lens which has been inserted at least partially into a lens capsule of the eye and thereafter while the lens is disposed at least partially in the lens capsule (Para [0052] “the therapeutic photosensitive agent 20, into human or animal cataractous lens tissue 22, evacuating decomposed lens tissue while simultaneously maintaining intralenticular pressure and introducing the lens replacement material 48 within the lens capsule 28”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Okada to further include that the replacement lens has been inserted at least partially into a lens capsule of the eye as disclosed by Reynard as a way to help facilitate the surgical procedure so that damage can be minimized to the posterior capsule during the procedure. Damage to the posterior capsule can result in decreased procedural effectiveness. 
Regarding claim 21, Okada further teaches wherein the fluid is an ophthalmic viscosurgical device (OVD) (Para [0085] “A small amount of viscoelastic material may be introduced into the Berger's space 40 between the posterior capsule 38 and the vitreous 42 by using a fine cannula through the hole so that the posterior capsule 38 and the anterior surface of the vitreous 42 is separated to avoid the rupturing of the anterior surface of the vitreous 42”).
Regarding claim 22, Okada further teaches injecting fluid between the lens posterior capsule and an anterior hyaloid membrane of the eye to separate the lens posterior capsule and the anterior hyaloid membrane (Para [0085] “A small amount of viscoelastic material may be introduced into the Berger's space 40 between the posterior capsule 38 and the vitreous 42 by using a fine cannula through the hole so that the posterior capsule 38 and the anterior surface of the vitreous 42 is separated to avoid the rupturing of the anterior surface of the vitreous 42”).
Regarding claim 23, Okada further teaches wherein the posterior capsulotomy leaves the anterior hyaloid membrane completely intact (Para [0085] “A small amount of viscoelastic material may be introduced into the Berger's space 40 between the posterior capsule 38 and the vitreous 42 by using a fine cannula through the hole so that the posterior capsule 38 and the anterior surface of the vitreous 42 is separated to avoid the rupturing of the anterior surface of the vitreous 42”).
Regarding claim 24, Okada further teaches wherein the posterior capsulotomy is performed using an incision depth, which is a size of the incision in a depth direction of the eye, between 400 um to 800 um (Para [0082] “The depth of the groove 68 or that of the valley 62 may be between 0.1 mm and 2.0 mm or longer”).
Regarding claim 26, Okada further teaches wherein the posterior capsulotomy is performed using a capsulotomy diameter of at least 3.5 mm (Para [0082] “Preferably the diameter of the optic 44 is between 5.0 mm and 6.5 mm”).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada in view of Reynard, as applied to claim 20, and further in view of Friedman et al. (US Publication 2011/0196350 A1) herein after Friedman.
Regarding claim 25, Okada in view of Reynard disclose the method of claim 20, but does not explicitly teach wherein the posterior capsulotomy is performed using a pulse energy between 7 uJ to 10 uJ.
However, in the same field of endeavor, Friedman discloses wherein the posterior capsulotomy is performed using a pulse energy between 7 uJ to 10 uJ (Para [0088] “The low energy pattern of pulses (on the order of 1 to 20 micro Joules per pulse) cuts (scribes) the lens to divide it into (still attached) segments”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Okada to further specify wherein the posterior capsulotomy is performed using a pulse energy between 7 uJ to 10 uJ as disclosed by Friedman as a way to create cut lines deep but not all the way through the lens to divide it into segments to prep the lens for the next step of the procedure (Friedman Para [0088] and Para [0089]).
Claim 27 and 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada in view of Reynard, as applied to claim 20, and further in view of Culbertson et al. (US Publication 2011/0184392 A1) herein after Culbertson.
Regarding claim 27, Okada in view of Reynard disclose the method of claim 20, which teaches performing the posterior capsulotomy, but does not teach that it includes compensating for the presence of the replacement lens by using an index of refraction for the replacement lens to determine control parameters used to scan the laser to incise the lens posterior capsule.
However, in the same field of endeavor, Culbertson discloses compensating for the presence of the replacement lens by using an index of refraction for the replacement lens to determine control parameters used to scan the laser to incise the lens posterior capsule (Para [0043], Para [0062], and figs 5B and 5C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Okada in view of Reynard to further include compensating for the presence of the replacement lens by using an index of refraction for the replacement lens to determine control parameters used to scan the laser to incise the lens posterior capsule as disclosed by Culbertson to ensure that the beam will be focused on target tissues and to prevent unintentional damage to non-target tissue. 
Regarding claim 29, Okada in view of Reynard disclose the method of claim 20, but does not explicitly disclose further comprising, before the step of injecting the fluid: performing an anterior capsulotomy on the lens capsule by using a laser to incise the lens capsule; removing at least a portion of the lens nucleus; and installing the replacement lens so that the replacement lens is at least partially constrained by the lens capsule having the anterior capsulotomy.
However, Culbertson discloses before the step of injecting the fluid: performing an anterior capsulotomy on the lens capsule by using a laser to incise the lens capsule (Para [0059] opening 504 in anterior surface 512 of the capsule); removing at least a portion of the lens nucleus (Para [0067] aspiration of lens material and Para [0068]); and installing the replacement lens so that the replacement lens is at least partially constrained by the lens capsule having the anterior capsulotomy (Para [0062] “bag-in-the-lens” implant requires the lens capsule to not be remove and to hold the implant in position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Okuda in view of Reynard to further include further comprising, before the step of injecting the fluid: performing an anterior capsulotomy on the lens capsule by using a laser to incise the lens capsule; removing at least a portion of the lens nucleus; and installing the replacement lens so that the replacement lens is at least partially constrained by the lens capsule having the anterior capsulotomy as disclosed by Culbertson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                      /WILLIAM J LEVICKY/                                                                                 Primary Examiner, Art Unit 3792